NO.
12-06-00188-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
            
IN RE: JOHN M. O’QUINN,
P.C., 
d/b/a O’QUINN & LAMINACK,      §
JOHN M. O’QUINN & ASSOCIATES,
a TEXAS GENERAL PARTNERSHIP,
JOHN M. O’QUINN & ASSOCIATES,      §          ORIGINAL
PROCEEDING
L.L.P., d/b/a O’QUINN & LAMINACK, 
JOHN M. O’QUINN LAW FIRM,
P.L.L.C., AND O’QUINN & LAMINACK, §
RELATORS   
 


















 
 

MEMORANDUM
OPINION
PER
CURIAM
            On
December 20, 2006, this Court delivered an opinion conditionally granting the
petition for writ of mandamus filed by John M. O’Quinn, P.C., d/b/a O’Quinn
& Laminack, John M. O’Quinn & Associates, a Texas General Partnership,
John M. O’Quinn & Associates, L.L.P., d/b/a O’Quinn & Laminack, John M.
O’Quinn Law Firm, P.L.L.C., and O’Quinn & Laminack.  That opinion ordered Respondent to vacate his
order signed on April 14, 2006 denying the relators’ motion to vacate the
arbitrators’ class determination award. 
On January 5, 2007, Respondent complied with our order and opinion of
December 20, 2006.
            All
issues attendant to this original proceeding having been disposed of, this
mandamus proceeding has now been rendered moot; therefore, the writ need not
issue.  Accordingly, this original
proceeding is dismissed as moot.
Opinion delivered January 24, 2007.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
(PUBLISH)